This case involved precisely the same questions which were decided in the case of Hamilton vs. Burem, 3 Yer. Rep. 355. The court in this case, after stating the principle which they considered as settled, in regard to tax sales in this state, says “the only question before us is, whether it (the principle) was properly applied, in the case of Hamilton vs. Burem, for if so, it properly applies to this case also, which is identical.” The cases being identical, in the opinion of the court, the act of 1835, c 76, prohibits a report at length of this case, which was decided in conformity with that case, and merely re-affirms the doctrine there laid down.